Case 8:21-cv-00416-KKM-TGW Document 8 Filed 08/10/21 Page 1 of 3 PageID 110




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

RODRICK E. DEBOSE,

      Plaintiff,

v.                                               Case No. 8:21-cv-0416-KKM-TGW

EXPERIAN INFORMATION
SOLUTIONS, INC.,

      Defendant.
                                        /
                                      ORDER

      On July 9, 2021, the United States Magistrate Judge entered a Report and

Recommendation, recommending that Plaintiff Rodrick E. DeBose’s (Doc. 2) be

denied and DeBose’s second amended complaint (Doc. 6) be dismissed. (Doc. 7).

The fourteen-day deadline for DeBose to object to the Magistrate Judge’s Report

and Recommendation has passed without DeBose lodging an objection.

Considering the record, the Court accepts and adopts the Report and

Recommendation for the reasons stated therein (Doc. 7); denies DeBose’s Motion

to Proceed In Forma Pauperis (Doc. 2); and dismisses DeBose’s second amended

complaint (Doc. 6).

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a magistrate

judge’s Report and Recommendation. 28 U.S.C. § 636(b)(1). If a party files a timely

and specific objection to a finding of fact by a magistrate judge, the district court
Case 8:21-cv-00416-KKM-TGW Document 8 Filed 08/10/21 Page 2 of 3 PageID 111




must conduct a de novo review with respect to that factual issue. Stokes v.

Singletary, 952 F.2d 1567, 1576 (11th Cir. 1992). The district court reviews legal

conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S.

Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Ashworth v. Glades Cnty. Bd. of Cnty.

Comm’rs, 379 F. Supp. 3d 1244, 1246 (M.D. Fla. 2019).

      In the absence of any objection and after reviewing the factual allegations

and legal conclusions, the Court adopts the Report and Recommendation. DeBose

has filed three complaints in this case, and nothing suggests that additional

amendments will cure the reoccurring deficiencies. Although DeBose attempts to

allege a cause of action under the Fair Credit Reporting Act (FCRA), his complaint

is riddled with conclusory statements devoid of underlying facts or statements

connecting the allegations to the relevant statutory provisions. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (explaining that “mere conclusory statements” are

insufficient to state a claim). In short, as explained by the Report and

Recommendation, DeBose’s second amended complaint remains a shotgun

pleading and fails to sufficiently state a claim for relief.

      Accordingly, it is now ORDERED:

      (1) The Report and Recommendation (Doc. 7) is ACCEPTED and

      ADOPTED and made a part of this Order for all purposes, including

      appellate review.

      (2) DeBose’s Motion to Proceed In Forma Pauperis (Doc. 2) is DENIED.

      (3) DeBose’s second amended complaint (Doc. 6) is DISMISSED.

      (4) The Clerk is directed to terminate any pending motions and to close this

      case.




                                           2
Case 8:21-cv-00416-KKM-TGW Document 8 Filed 08/10/21 Page 3 of 3 PageID 112




     ORDERED in Tampa, Florida, on August 10, 2021.




                                    3
